        Case 4:19-cv-04980-PJH Document 29 Filed 08/29/19 Page 1 of 6



 1   Nicholas Espíritu (SBN 237665)
     NATIONAL IMMIGRATION LAW CENTER
 2   3450 Wilshire Boulevard, #108-62
     Los Angeles, CA 90010
 3   Telephone: (213) 639-3900
     Fax: (213) 639-3911
 4   espiritu@nilc.org

 5   Antionette Dozier (SBN 244437)
     WESTERN CENTER ON LAW & POVERTY
 6   3701 Wilshire Boulevard, Suite 208
     Los Angeles, CA 90010
 7   Tel: (213) 487-7211
     Fax: (213) 487-0242
 8   adozier@wclp.org

 9   Martha Jane Perkins (SBN 104784)
     NATIONAL HEALTH LAW PROGRAM
10   200 N. Greensboro Street, Ste. D-13
     Carrboro, NC 27510
11   Tel.: (919) 968-6308
     Fax: (919) 968-8855
12   perkins@healthlaw.org

13   Laboni Hoq (SBN 224140)
     ASIAN AMERICANS ADVANCING JUSTICE – LOS ANGELES
14   1145 Wilshire Blvd., 2nd Floor
     Los Angeles, CA 90017
15   Telephone: (213) 977-7500
     Fax: (213) 977-7500
16   lhoq@advancingjustice-la.org

17 Attorneys for Plaintiffs
                                UNITED STATES DISTRICT COURT
18
                              NORTHERN DISTRICT OF CALIFORNIA
19

20 LA CLINICA DE LA RAZA, ET AL.,                 Case No. 4:19-cv-4980-HSG

21          Plaintiffs,                           PLAINTIFFS’ ADMINISTRATIVE
                    v.                            MOTION TO EXCEED
22                                                APPLICABLE PAGE
     DONALD J. TRUMP, ET AL.                      LIMITATIONS FOR PLAINTIFFS’
23                                                MOTION FOR PRELIMINARY
           Defendants.                            INJUNCTION
24
                                                  JUDGE: Hon. Haywood S. Gilliam, Jr.
25                                                TRIAL DATE: None set

26

27

28

                                                                        Case No. 4:19-cv-4980
                    PLAINTIFFS’ ADMINISTRATIVE MOTION TO EXCEED PAGE LIMITS
        Case 4:19-cv-04980-PJH Document 29 Filed 08/29/19 Page 2 of 6



 1           NOTICE OF MOTION AND MOTION FOR ADMINISTRATIVE RELIEF
 2          PLEASE TAKE NOTICE THAT pursuant to N.D. Cal. Civil Local Rule 7-11, Plaintiffs
 3 respectfully request an order granting Plaintiffs’ motion to exceed the applicable page limitations

 4 in their forthcoming Memorandum of Law in support of their Motion for Preliminary Injunction,

 5 to exceed the 25-page limit that would otherwise apply by 10 pages, for a total of 35 pages.

 6 Plaintiffs request this extension to fully address the history of the public charge regulation, the

 7 complex claims on which Plaintiffs are moving, and to provide sufficient evidence detailing the

 8 harms caused by Defendants’ Regulation.

 9                                             DISCUSSION
10          On Friday, August 16, 2019, Plaintiffs filed a complaint challenging the new public charge
11 regulation, “Inadmissibility on Public Charge Grounds,” 84 Fed. Reg. 41,292 (Aug. 14, 2019) (to

12 be codified at 8 C.F.R. Parts 103, 212-14, 245, 248) (hereinafter, Regulation) issued by

13 Defendants. The complaint addresses four claims under the Administrative Procedure Act, the

14 Constitution’s guarantee to equal protection, and the Declaratory Judgment Act. La Clínica de la

15 Raza, et al., v. Trump, et al., Case No. 4:19-cv-04980 (N.D. Cal. Aug. 16, 2019), ECF No. 1.

16          Plaintiffs will be filing a motion for injunctive relief to prevent the Regulation from being
17 implemented and to avoid further unnecessary harms to Plaintiffs and immigrant communities

18 who are already being harmed by Defendants’ Regulation. In their motion, Plaintiffs will address

19 their likelihood of success on their claims, show the significant, irreparable harm that Plaintiffs

20 will face absent an injunction, and explain why issuing the injunction is in the public’s interest.

21          While Plaintiffs have attempted in good faith to meet the 25-page limit, Plaintiffs require

22 additional pages to fully address the complex background of public charge, explain Plaintiffs’

23 claims adequately, address the numerous harms stemming from Defendants’ Regulation, and to

24 offer sufficient evidence regarding Defendants’ 217-page Regulation, which Defendants finalized

25 after receiving over 260,000 comments – the vast majority in opposition. In a similar lawsuit to

26 the public charge regulation, Plaintiffs the State of California, the District of Columbia, the State

27 of Maine, the Commonwealth of Pennsylvania, and the State of Oregon have also moved for an

28 extension of the applicable page limits, also requesting an additional 10 pages. See State of
                                                                        Case No. 4:19-cv-4980
                    PLAINTIFFS’ ADMINISTRATIVE MOTION TO EXCEED PAGE LIMITS
        Case 4:19-cv-04980-PJH Document 29 Filed 08/29/19 Page 3 of 6



 1 California, et al., v. U.S. Department of Homeland Security, et al., Case No. 3:19-cv-04975 (N.D.

 2 Cal. Aug. 16, 2019), ECF No. 19.

 3          Plaintiffs’ counsel has been in touch with Defendants’ counsel regarding this request, and

 4 Defendants advised that they take no position. Plaintiffs would not oppose a similar request from

 5 Defendants to extend the page limitations to 35 pages in their response to Plaintiffs’ motion for

 6 injunctive relief.

 7                                           CONCLUSION
 8          For the reasons set forth above, Plaintiffs respectfully request that this Court GRANT their

 9 motion to exceed the applicable page limitations in their forthcoming memorandum of law

10 supporting their motion for injunctive relief.

11
     Dated: August 29, 2019
12                                        Respectfully submitted,

13
                                           /s/ Nicholas Espíritu
14                                          NICHOLAS ESPÍRITU (SBN 237665)
                                            espiritu@nilc.org
15                                          LINTON JOAQUIN (SBN 73547)
                                            joaquin@nilc.org
16                                          ALVARO M. HUERTA (SBN 274787)
                                            huerta@nilc.org
17                                          MAYRA B. JOACHIN (SBN 306065)
                                            joachin@nilc.org
18                                          NATIONAL IMMIGRATION LAW CENTER
                                            3450 Wilshire Boulevard, #108-62
19                                          Los Angeles, CA 90010
                                            Telephone: (213) 639-3900
20                                          Fax: (213) 639-3911

21                                         ANTIONETTE DOZIER (SBN: 244437)
                                           adozier@wclp.org
22                                         ROBERT D. NEWMAN (SBN) 86534)
                                           rnewman@wclp.org
23                                         DAVID KANE (SBN: 292186)
                                           dkane@wclp.org
24                                         WESTERN CENTER ON LAW & POVERTY
                                           3701 Wilshire Boulevard, Suite 208
25                                         Los Angeles, CA 90010
                                           Tel: (213) 487-7211
26                                         Fax: (213) 487-0242

27                                         MARTHA JANE PERKINS (SBN 104784)
                                           perkins@healthlaw.org
28                                         NATIONAL HEALTH LAW PROGRAM  Case No. 4:19-cv-4980
                                                   -2
                   PLAINTIFFS’ ADMINISTRATIVE MOTION TO EXCEED PAGE LIMITS
     Case 4:19-cv-04980-PJH Document 29 Filed 08/29/19 Page 4 of 6



 1                               200 N. Greensboro Street, Ste. D-13
                                 Carrboro, NC 27510
 2                               Tel.: (919) 968-6308
                                 Fax: (919) 968-8855
 3
                                 LABONI HOQ (SBN 224140)
 4                               lhoq@advancingjustice-la.org
                                 YANIN SENACHAI (SBN 288336)
 5                               ysenachai@advancingjustice-la.org
                                 MICHELLE (MINJU) CHO (SBN 321939)
 6                               mcho@advancingjustice-la.org
                                 ASIAN AMERICANS ADVANCING JUSTICE –
 7                               LOS ANGELES
                                 1145 Wilshire Blvd., 2nd Floor
 8                               Los Angeles, CA 90017
                                 Telephone: (213) 977-7500
 9                               Fax: (213) 977-7500

10                               TANYA BRODER (SBN 136141)
                                 broder@nilc.org
11                               NATIONAL IMMIGRATION LAW
                                 CENTER
12                               2030 Addison Street, Suite 420
                                 Berkeley, CA 94704
13                               Telephone: (510) 663-8282
                                 Fax: (213) 639-3911
14
                                 JOANNA ELISE CUEVAS INGRAM** (SBN 290011)
15                               cuevasingram@nilc.org
                                 NATIONAL IMMIGRATION LAW
16                               CENTER
                                 P.O. Box 170392
17                               Brooklyn, NY 11217
                                 Telephone: (213) 377-5258
18                               Fax: (213) 377-5258

19                               MAX S. WOLSON*
                                 wolson@nilc.org
20                               NATIONAL IMMIGRATION LAW
                                 CENTER
21                               P.O. Box 34573
                                 Washington, D.C. 20043
22                               Telephone: (202) 216-0261
                                 Fax: (202) 216-0266
23
                                 * Admitted Pro hac vice
24                               **Admitted to Practice in New York and California

25                               Attorneys for Plaintiffs

26

27

28                                                               Case No. 4:19-cv-4980
                                        -3
             PLAINTIFFS’ ADMINISTRATIVE MOTION TO EXCEED PAGE LIMITS
        Case 4:19-cv-04980-PJH Document 29 Filed 08/29/19 Page 5 of 6



 1                                        PROOF OF SERVICE

 2                       La Clinica de La Raza, et al. v. Donald J. Trump, et al.
                                     Case No. 4:19-cv-4980-HSG
 3
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 4
           At the time of service, I was over 18 years of age and not a party to this action. I am
 5 employed in the County of Los Angeles, State of California. My business address is 3450
   Wilshire Boulevard, #108-62, Los Angeles, CA 90010.
 6
           On August 29, 2019, I served true copies of the following document(s) described as
 7 PLAINTIFFS’ ADMINISTRATIVE MOTION TO EXCEED APPLICABLE PAGE
   LIMITATIONS FOR PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION on the
 8 interested parties in this action as follows:

 9                                SEE ATTACHED SERVICE LIST
10         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
   document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
11 who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
   who are not registered CM/ECF users will be served by mail or by other means permitted by the
12 court rules.

13           BY E-MAIL: Pursuant to agreement, I also caused a copy of the documents to be sent by
     electronic mail to the e-mail addresses as indicated below.
14
          I declare under penalty of perjury under the laws of the United States of America that the
15 foregoing is true and correct and that I am employed in the office of a member of the bar of this
   Court at whose direction the service was made.
16
          Executed on August 29, 2019, at Los Angeles, California.
17

18
                                                            /s/ Nicholas Espíritu
19                                                   Nicholas Espíritu
20

21

22

23

24

25

26

27

28
                                                                       Case No. 4:19-cv-4980
                   PLAINTIFFS’ ADMINISTRATIVE MOTION TO EXCEED PAGE LIMITS
       Case 4:19-cv-04980-PJH Document 29 Filed 08/29/19 Page 6 of 6



 1                                      SERVICE LIST
                                          Case Name
 2                                         Number
 3 Joshua Kolsky                               Attorney for defendants, DONALD J. TRUMP,
   joshua.kolsky@usdoj.gov                     in his Official Capacity as President of the
 4 U.S. Department of Justice                  United States; UNITED STATES
                                               DEPARTMENT OF HOMELAND
 5                                             SECURITY; UNITED STATES
                                               CITIZENSHIP AND IMMIGRATION
 6                                             SERVICES; KENNETH T. CUCCINELLI, in
                                               his Official Capacity as Acting Director of U.S.
 7                                             Citizenship and Immigration Services; and
                                               KEVIN K. MCALEENAN, in his Official
 8                                             Capacity as Acting Secretary of the Department
                                               of Homeland Security
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                    Case No. 4:19-cv-4980
                  PLAINTIFFS’ ADMINISTRATIVE MOTION TO EXCEED PAGE LIMITS
